Plaintiffs paid $75 per month for 11 months as rental for an apartment suite listed at $45 a month unfurnished by the O. P. A. and were awarded triple damages plus $100 attorney fees by the Cleveland Municipal Court.
Uncontradicted evidence in the record discloses that the defendants took steps to reclassify as furnished the suite in question. However, when the inspector for the O. P. A. visited the premises on an "inspection of furnished suites" the suite had no furniture in it because it was being redecorated, and the inspector refused to establish a furnished suite rental value on it despite the fact that furniture for it was stored in the basement. A follow-up inspection was not made by the O. P. A. A letter was signed by the plaintiffs, before moving in, to the effect that they wished to use their own furniture by preference, although "furniture to furnish this suite is available," which tends to bear out defendants' claim that the suite was offered furnished to plaintiffs and that they insisted on using their own furniture. O. P. A. rules consider such circumstances the equivalent of renting a furnished suite.
In our opinion these facts do not warrant a conclusion, as found by the trial court, that "the violation * * * was the result of failure to take practical precaution against the violation." Section 1895(a), Title 50, U.S. Code.
For the foregoing reasons, we believe that justice requires that the judgment be modified to the mere overcharge plus attorney fees of $100.
The judgment is modified to read $430 and costs.
Judgment accordingly.
HURD, P. J., KOVACHY and SKEEL, JJ., concur. *Page 442